Order filed May 14, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00272-CV
                                  ____________

                     BENJAMIN K. SANCHEZ, Appellant

                                        V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
     SOUNDVIEW HOME LOAN TRUST 2006-OPT4, ASSET-BACKED
          CERTIFICATES, SERIES 2006-OPT4, HOMEWARD
      RESIDENTIAL, INC. F/K/A AMERICAN HOME MORTGAGE
       SERVICING, INC., AND REAL TIME RESOLUTIONS, INC.,
                             Appellees


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-06133

                                   ORDER

      The notice of appeal in this case was filed March 28, 2013. To date, the
filing fee of $175.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before May 29, 2013. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM